PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Tonchev et al.
Application No. 16/051,648
Filed: 1 Aug 2018
For: NOVELTY DEVICE AND METHOD FOR INFUSION, DRINKING AND INHALATION OF BOTANICALS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 6, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed August 18, 2020, which set a shortened statutory period for reply of two (2) months. No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on October 20, 2020.  A Notice of Abandonment was mailed March 2, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an election, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

Petitioner should note the Certificate of Mailing submitted with the petition on April 6, 2021, cannot be accepted because it was not submitted with the prior reply filed October 20, 2020, and it cannot be submitted with the current petition, to make the prior reply timely. In addition, the Certificate of Mailing also cannot be accepted, because it was not signed. Therefore, the application was properly abandoned.

This application is being referred to the Technology Center Art Unit 3649 for appropriate action in the normal course of business on the reply received October 20, 2020.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/PARASP, OPET